Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
35 USC 112f interpretation
	Applicant amendments to add sufficient structure to avoid interpretation under 35 USC 112f is approved.  Claim interpretation under 35 U.S.C. 112f is overcome.
Prior Art Rejection
Applicant claims amendments and arguments (claims 1-7, 9-10 & 12), addition of claim 16 and cancellation (claim 8 & 15) filed (03/18/2022) have been carefully considered. After carefully reviewing applicant arguments and amendments, prior art references and claim limitations, arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 9, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 9 that includes: 
Claim 1:
…
“
wherein the image sensor is configured to obtain raw image data, wherein the correction  circuit is configured to: sense at least one pixel data included in the raw image data and at least one error data based on a difference between pixel values of the at least one pixel data and each of a plurality of other pixel data adjacent to the at least one pixel data, generate attribute information corresponding to the at least one error data, and correct the at least one error data based on a specified scheme, wherein the encoder is configured to compress the raw image data in which the at least one error data are corrected, and wherein the transmitter is configured to transmit the compressed raw image data and the attribute information to the image signal processor.
”
Claim 9:
…
“
an image sensor configured to generate image data corresponding to light reflected or generated from a subject; a correction circuit configured to sense at least one pixel data included in the image data and at least one error data based on a difference between pixel values of he at least one pixel data and each of a plurality of other pixel data adjacent to the at least one pixel data, and-3-Serial No: 16/631,943Docket No: 4700-1-245Reply to Office Action of: December 21, 2021 Amendment Dated: March 18, 2022correct the at least one error data based on a specified scheme; an encoder configured to compress the image data in which the at least one error data are corrected; and a transmitter configured to transmit the compressed image data to an image signal processor connected to the image sensor module through an interface.
”

Regarding dependent claims 2-7, 10-14 & 16 these claims are allowed because of their dependence on independent claims 1 & 9 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661